      Case 17-15743           Doc 47         Filed 02/05/21 Entered 02/05/21 15:19:44         Desc Main
                                               Document     Page 1 of 5
                        UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
  IN RE:                                   Case No.: 17-15743
                                           Chapter: 13
         Clarence Vogel                    Hearing Date: 2/12/2021

                                                               Judge LaShonda A. Hunt
                                                   Debtor(s)

                                                NOTICE OF MOTION
TO:    Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic
       notice through ECF
       Clarence Vogel, Debtor(s), 908 Donnie Court, Joliet, IL 60435
       Mary C. Vogel, Co-Debtor, 908 Donnie Court, Joliet, IL 60435
       David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
       through ECF
       Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through
       ECF
         PLEASE TAKE NOTICE that on 2/12/2021, at 10:15AM, I will appear telephonically before the
  Honorable Judge LaShonda A. Hunt, or any judge sitting her place, and present the motion of Codilis &
  Associates, P.C. for Wells Fargo Bank, N.A., a copy of which is attached.

         This motion will be presented and heard telephonically using AT&T Teleconference. No
  personal appearance in court is necessary or permitted. To appear and be heard telephonically on
  the motion, you must call in to the hearing using the following information - Toll Free Number: 1-
  888-557-8511; Access Code: 7490911.

          If you object to this motion and want it called on the presentment date above, you must file a
  Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
  timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
  the court may grant the motion in advance without a hearing.

                                                 PROOF OF SERVICE

           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on February 5, 2021 and as to the debtor and co-debtor by causing same to be mailed in a properly
  addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour
  of 5:00 PM on February 5, 2021.

                                                                      /s/ Terri M. Long
                                                                        Attorney for Movant

  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Brenda Ann Likavec ARDC#6330036
  Terri M. Long ARDC#6196966
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  File No. 14-16-10159

  NOTE: This law firm is a debt collector.
  Case 17-15743             Doc 47         Filed 02/05/21 Entered 02/05/21 15:19:44      Desc Main
                                             Document     Page 2 of 5



                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on February 5, 2021 and as to the debtor and co-debtor by causing
same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on February 5, 2021.
  Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic notice
  through ECF
  Clarence Vogel, Debtor(s), 908 Donnie Court, Joliet, IL 60435
  Mary C. Vogel, Co-Debtor, 908 Donnie Court, Joliet, IL 60435
  David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
  through ECF
  Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through
  ECF


                                                                 /s/ Terri M. Long
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File No. 14-16-10159

NOTE: This law firm is a debt collector.
  Case 17-15743       Doc 47      Filed 02/05/21 Entered 02/05/21 15:19:44          Desc Main
                                    Document     Page 3 of 5



                     UNITED STATES BANKRUPTCY COURT
            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:                                 Case No.: 17-15743
                                       Chapter: 13
      Clarence Vogel                   Hearing Date: 2/12/2021

                                                     Judge LaShonda A. Hunt
                                         Debtor(s)


  MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY


       NOW COMES Wells Fargo Bank, N.A., (hereinafter "Movant"), by and through its
attorneys, Codilis & Associates, P.C., and moves this Honorable Court pursuant to 11 U.S.C.
§362(d) and §1301(c) for an Order granting Movant relief from the automatic stay and co-debtor
stay, and in support thereof states as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 908 Donnie Court, Joliet, IL 60435;


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 5/22/2017;


       4.      The Chapter 13 plan herein provides for the cure of the default of said mortgage
and maintenance of current payments during the pendency of the proceeding;


       5.      Pursuant to the plan, Debtor(s) is/are to disburse the current monthly mortgage
payments directly to Movant beginning with the first payment due after the filing of the Chapter
13 Bankruptcy (subject to periodic adjustment due to change in escrow);
  Case 17-15743         Doc 47      Filed 02/05/21 Entered 02/05/21 15:19:44              Desc Main
                                      Document     Page 4 of 5



       6.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:


                   a)    As of 01/27/2021, the Debtor(s) is/are past due for the 5/1/2020
                         payment, and all amounts coming due since that date. Any payments
                         received after this date may not be reflected in this default;


                   b)    As of 01/27/2021, the total post-petition default through and including
                         1/1/2021, is $7,305.22, which includes a suspense credit of $139.72.
                         Any payments received after this date may not be reflected in this
                         default.


                   c)    On 02/01/2021, the default will increase to $8,163.36 and will continue
                         to increase as additional amounts become due;


       7.      Said failure to make post-petition mortgage payments is sufficient grounds for
relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


       8.      This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order;


       9.      Debtor(s) executed a promissory note secured by a mortgage or deed of trust. The
promissory note is either made payable to Creditor or has been duly indorsed. Creditor, directly
or through an agent, has possession of the promissory note. Creditor is the original mortgagee or
beneficiary or the assignee of the mortgage or deed of trust;


       10.     That the subject note and mortgage are co-signed by Mary C. Vogel and that to
the extent that the co-debtor stay of 11 U.S.C. §1301 applies to real estate loans, it applies to
Mary C. Vogel and grounds exist for relief therefrom under 11 U.S.C. §1301(c)(1) as the co-
debtor received an ownership interest in the house and under 11 U.S.C. §1301(c)(3) if the
automatic stay is modified therein;
  Case 17-15743             Doc 47         Filed 02/05/21 Entered 02/05/21 15:19:44        Desc Main
                                             Document     Page 5 of 5




         WHEREFORE, Wells Fargo Bank, N.A. prays this Court enter an Order pursuant to 11
U.S.C. Section 362(d) and Section 1301(c) modifying the automatic stay and co-debtor stay as to
Movant, and for such other and further relief as this Court may deem just and proper.
         Dated this February 5, 2021.
                                                              Respectfully Submitted,

                                                              Codilis & Associates, P.C.


                                                              By: /s/ Terri M. Long

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Terri M. Long ARDC#6196966
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              File No. 14-16-10159

NOTE: This law firm is a debt collector.
